MEMORANDUM **
Thahir A1 Blawna, a native and citizen of Iraq, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying the motion to reopen because the evidence submitted did not establish a pri-ma facie claim for relief. See INS v. Wang, 450 U.S. 139, 141, 101 S.Ct. 1027, 67 L.Ed.2d 123 (1981) (per curiam).
To the extent that Blawna seeks review of the BIA’s denial of his underlying claims, we lack jurisdiction to consider them because he failed to timely seek review of the BIA’s order. See Bhasin v. Gonzales, 423 F.3d 977, 986 n. 3 (9th Cir.2005).
*412PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.